Name: 97/878/EC: Commission Decision of 23 December 1997 concerning certain protective measures with regard to certain fishery products originating in Uganda, Kenya, Tanzania and Mozambique (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  health;  fisheries
 Date Published: 1997-12-31

 Avis juridique important|31997D087897/878/EC: Commission Decision of 23 December 1997 concerning certain protective measures with regard to certain fishery products originating in Uganda, Kenya, Tanzania and Mozambique (Text with EEA relevance) Official Journal L 356 , 31/12/1997 P. 0064 - 0065COMMISSION DECISION of 23 December 1997 concerning certain protective measures with regard to certain fishery products originating in Uganda, Kenya, Tanzania and Mozambique (Text with EEA relevance) (97/878/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 (1) thereof,Whereas within the meaning of Article 19 of Directive 90/675/EEC the necessary decisions must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious danger for animal or human health appears or is spreading;Whereas there is a cholera epidemic in Kenya, Uganda, Tanzania and Mozambique and this disease presents a serious risk for human health, while the cholera agent can contaminate animals and animal products;Whereas imports of fresh fishery products from, or originating in Kenya, Uganda, Tanzania and Mozambique should be prohibited;Whereas processed and frozen fishery products from Kenya, Uganda, Tanzania and Mozambique should, on presentation for importation at the Community border inspection posts, be sampled in order to demonstrate their wholesomeness;Whereas tests of this nature should be used to detect in particular the presence of salmonellae and vibrios (Vibrio cholerae and V. parahaemolitycus),HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to fishery products, fresh, frozen or processed, originating in Kenya, Uganda, Tanzania and Mozambique. It shall not apply to fishery products caught, frozen and packaged in their final packaging at sea and landed directly on Community territory.Article 2 Member States shall prohibit the introduction to their territory of fresh fishery products originating in Kenya, Uganda, Tanzania and Mozambique.Article 3 Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or processed fishery products originating in Kenya, Uganda, Tanzania and Mozambique, with the exception of sterilised products, to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of salmonellae and, in the case of frozen products, vibrios (Vibrio cholerae and V. parahaemolitycus).Article 4 Member States shall not authorise the introduction of the fishery products in question into their territory or their consignment to another Member State unless the results of the checks required are favourable.Article 5 If the authorities of the Member States detect the presence of a cholera agent during checks on imports they shall immediately inform the Commission and the other Member States, without prejudice to the measures to be taken in respect of the contaminated consignment.Article 6 All expenditure incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 7 Commission Decisions 97/272/EC (3), 97/273/EC (4) and 97/274/EC (5) are repealed.Article 8 Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 9 This Decision is addressed to the Member States.Done at Brussels, 23 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 108, 25. 4. 1997, p. 48.(4) OJ L 108, 25. 4. 1997, p. 50.(5) OJ L 108, 25. 4. 1997, p. 51.